Title: To James Madison from John Armstrong, 23 January 1811
From: Armstrong, John
To: Madison, James


Sir,Washington 23d January 1811
Understanding that Mr. James Bowdoin while residing in France, had transmitted to the President of the United States a deposition made in Paris, in the Year 1807, by Chs. M. Somers of that City, and being possessed of a second Deposition, made by the said Somers on the subject of the former, I have conceived it to be my duty to forward to You this last & with it sundry other papers numbered, on their margins, 1, 2. 3. 4. 5. 6. 7. 8.
On these communications I forbear all remark, excepting to express a degree of surprize, that Mr. Bowdoin should have placed any confidence in the declarations of a man so entirely destitute of principle & character as Chs. M. Somers who had been ejected from the Office of Sworn Interpreter to the Council of liquidation, for a false & fraudulent exercise of his public functions. I have the honor to be Sir with very high consideration Your most obedient & very huml Sert.
John Armstrong
 